       2:17-cr-20037-JES-JEH # 246         Page 1 of 5                                        E-FILED
                                                                Friday, 15 February, 2019 09:09:18 PM
                                                                         Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
              vs.                         )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

   THE UNITED STATES OF AMERICA’S MOTION IN LIMINE TO PRECLUDE
     “NULLIFICATION” EVIDENCE, ARGUMENT, AND INSTRUCTIONS

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby moves the Court in limine to preclude evidence, argument, and

instructions related to death penalty nullification.

       At numerous points in his proposed additions to the jury questionnaire, the

defendant proposed that the Court include questions designed to encourage the

potential jurors to employ their “unique moral judgment” and nullify on the issue of

punishment in derogation of their duty to deliberate. (R.165, at 7-9, 19-23) The United

States anticipates that the defendant may attempt to request jury instructions or make

arguments encouraging jurors to abandon their duty to deliberate in favor of death

penalty nullification. Such argument or instructions would be improper.
       2:17-cr-20037-JES-JEH # 246          Page 2 of 5



       As this Court is aware, the law requires jurors to deliberate on the facts and law,

not their unique moral judgment. Indeed, jurors are instructed to:

       [M]ake every reasonable effort to reach a verdict. In doing so, you should
       consult with each other, express your own views, and listen to your fellow
       jurors’ opinions. Discuss your differences with an open mind. Do not
       hesitate to re-examine your own view and change your opinion if you come
       to believe it is wrong. But you should not surrender your honest beliefs
       about the weight or effect of evidence just because of the opinions of your
       fellow jurors or just so that there can be a unanimous verdict.

                                            * * * * *

       You should deliberate with the goal of reaching an agreement that is
       consistent with the individual judgment of each juror.

Seventh Circuit Pattern Criminal Jury Instruction 7.03. The United States Supreme

Court considered this issue in Jones v. United States, wherein the defendant argued that

he was entitled to an instruction as to the consequences of a jury deadlock on the issue

of sentencing. 527 U.S. 373, 379 (1999). Jones asked for, but did not receive, the

following instruction:

       In the event, after due deliberation and reflection, the jury is unable to agree
       on a unanimous decision as to the sentence to be imposed, you should so
       advise me and I will impose a sentence of life imprisonment without
       possibility of release . . . .

                                         * * * * *
       In the event you are unable to agree on [a sentence of] Life Without
       Possibility of Release or Death, but you are unanimous that the sentence
       should not be less than Life Without Possibility of Release, you should
       report that vote to the Court and the Court will sentence the defendant to
       Life Without the Possibility of Release.

Jones, 527 U.S. at 379. The defendant has requested substantively identical instructions

for the juror questionnaire in this case. (R.165 at 22-23)


                                              2
       2:17-cr-20037-JES-JEH # 246           Page 3 of 5



       Jones argued that the Eighth Amendment required the trial court to instruct the

jury as to the effect of their inability to agree, and that the Supreme Court should invoke

its supervisory power over the federal courts and require that such an instruction be

given. In affirming the trial court’s refusal to give the requested instruction, the Court

held that “[t]he truth of the matter is that the proposed instruction has no bearing on

the jury’s role in the sentencing process. Rather, it speaks to what happens in the event

that the jury is unable to fulfill its role -- when deliberations break down and the jury is

unable to produce a unanimous sentence recommendation.” Id. at 382. The court

continued, noting that:

       [W]e have long been of the view that “the very object of the jury system is
       to secure unanimity by a comparison of views, and by arguments among
       the jurors themselves.” Allen v. United States, 164 U.S. 492, 501 (1896). We
       further have recognized that in a capital sentencing proceeding, the
       Government has “a strong interest in having the jury express the conscience
       of the community on the ultimate question of life or death.” Lowenfield v.
       Phelps, 484 U.S. 231, 238 (1988) (citation omitted). We are of the view that a
       charge to the jury of the sort proposed by petitioner might well have the effect of
       undermining this strong governmental interest.

Id. (emphasis added) Indeed, as the Jones court noted, the Courts of Appeal had

unanimously rejected the argument that such a question was constitutionally required.

Id. at 382 n.6 (citing Coe v. Bell, 161 F.3d 320, 339-40 (6th Cir. 1998); Green v. French, 143

F.3d 865, 890 (4th Cir. 1998); United States v. Chandler, 996 F.2d 1073, 1088-89 (11th Cir.

1993); Evans v. Thompson, 881 F.2d 117, 123-124 (4th Cir. 1989)).

       Consistent with the Seventh Circuit’s Pattern Criminal Jury Instruction 7.03, the

Supreme Court has held that questions that discourage potential jurors from exercising

their duty to deliberate are improper. Likewise, the Court should preclude the

                                               3
       2:17-cr-20037-JES-JEH # 246        Page 4 of 5



defendant from arguing that the jurors should abandon the Court’s instructions and

engage in death penalty nullification.

      WHEREFORE, the United States respectfully requests this Court to preclude

“nullification” evidence, argument, or instructions.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                             /s/ James B. Nelson
Eugene L. Miller                                James B. Nelson
Assistant United States Attorney                Trial Attorney
201 S. Vine St., Suite 226                      Capital Case Section
Urbana, IL 61802                                United States Department of Justice
Phone: 217/373-5875                             1331 F. Street NW, Room 625
Fax: 217/373-5891                               Washington, DC 20004
eugene.miller@usdoj.gov                         Phone: 202/598-2972
                                                james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                            4
       2:17-cr-20037-JES-JEH # 246         Page 5 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                             5
